Citation Nr: 0024673	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
a history of pulmonary sarcoidosis with mild restrictive lung 
disease.





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from September 1971 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Salt Lake City, 
regional office (RO), of the Department of Veterans Affairs 
(VA).  

The record indicates that the evaluation for the veteran's 
service connected history of pulmonary sarcoidosis with mild 
restrictive lung disease was increased from zero percent to 
10 percent in a June 1999 rating decision promulgated during 
the course of his current appeal.  The veteran has not 
indicated that he is satisfied with this evaluation.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
veteran's claim for an increased evaluation for a history of 
pulmonary sarcoidosis with mild restrictive lung disease 
remains on appeal.  This issue will be further discussed in 
the remand section at the end of this decision.  


FINDINGS OF FACT

The evidence does not demonstrate diastolic readings of 
predominately 110 or more, or systolic readings of 
predominately 200 or more; continuous medication is required 
for control of the veteran's hypertension.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his service connected hypertension.  
He argues that medication is required to keep this disability 
under control.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10 (1999).  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for hypertension was established in a February 1992 rating 
decision.  A 10 percent evaluation was assigned for this 
disability, which currently remains in effect.  

Hypertensive vascular disease with diastolic pressure of 
predominantly 130 or more is evaluated as 60 percent 
disabling.  Diastolic pressure of predominantly 120 or more 
is evaluated as 40 percent disabling.  Diastolic pressure of 
predominantly 110 or more, or systolic pressure predominately 
200 or more is evaluated as 20 percent disabling.  Diastolic 
pressure of predominantly 100 or more, or systolic pressure 
predominately 160 or more is evaluated as 10 percent 
disabling.  This is also the minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control.  
This regulation further states that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  The term 
hypertension means that the diastolic pressure is 
predominately 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  Hypertension 
that is due to aortic insufficiency or hyperthyroidism, which 
is usually the isolated systolic type, is to be evaluated as 
part of the condition causing it rather than a separate 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  

The evidence for consideration includes treatment records 
from Hill Air Force Base dated December 1997 to December 
1998.  December 1997 records indicate that the veteran's 
blood pressure was 164/90.  In June 1998, his blood pressure 
was 152/90.  The assessment was grade II hypertension.  His 
blood pressure was 147/81 in July 1998.  There was an 
additional assessment of grade II hypertension.  

The veteran was afforded a VA fee basis examination in 
December 1998.  The claims folder was reviewed in conjunction 
with the examination.  His blood pressure was measured in his 
right arm.  A reading of 150/90 was obtained when sitting, 
standing, and lying down.  The veteran was tested twice in 
each position, and the reading remained 150/90 on each 
occasion.  The diagnoses included mild hypertension.

December 1998 treatment records from Hill Air Force Base show 
that the veteran had a blood pressure reading of 164/86.  The 
veteran reported that he had increased blood pressures in the 
morning, and noted a recent blood pressure reading of 146/86 
at a VA hospital.  The assessment was hypertension, not 
controlled.  The plan was to increase the veteran's blood 
pressure medication.  

A statement from the veteran was received in April 1999.  He 
noted that his hypertension had been treated with medication 
for the last 14 years of his military career, and that he 
continued to take medication for this disability.  The 
veteran further noted that medical personnel at Hill Air 
Force Base had changed his medication in February 1999.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for hypertension is not warranted.  In order 
for the veteran to receive an increased evaluation, the 
evidence must demonstrate that his diastolic pressures are 
predominately 110 or more, or that his systolic pressures are 
predominately 200 or more.  The medical evidence does not 
show a single diastolic pressure reading in excess of 90.  
Similarly, the highest systolic reading demonstrated by the 
evidence is 164.  Therefore, the blood pressure readings 
required for an increased evaluation have not been 
demonstrated.  The Board notes the December 1998 treatment 
records with the assessment of hypertension, not controlled, 
and recognizes that the veteran requires continuous 
medication for his hypertension.  However, the December 1998 
examiner reviewed the veteran's claims folder and 
characterized the hypertension as mild, and the veteran's 
blood pressure readings have not been high enough to meet the 
criteria for an increased evaluation.  Furthermore, the 
veteran is already in receipt of the 10 percent evaluation 
contemplated for an individual who requires continuous 
medication for control.  Therefore, the veteran's symptoms do 
not more nearly approximate those required for the next 
highest evaluation, and entitlement to a rating of greater 
than 10 percent is not merited.  38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7101.  

ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied. 


REMAND

The veteran contends that an evaluation in excess of 10 
percent is merited for his service connected history of 
pulmonary sarcoidosis with mild restrictive lung disease.  

The Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  

The record indicates that the veteran was afforded a VA fee 
basis pulmonary examination in May 1999.  A report of this 
examination in contained in the claims folder.  However, the 
examination report also indicates that a report of spirometry 
testing and an interpretation of X-ray studies were 
originally attached to the examination report.  An invoice 
further indicates that pulmonary function testing and an X-
ray study of the chest were conducted.  These items are not 
contained in the claims folder.  These reports, in particular 
the results of the pulmonary function testing, are highly 
relevant to the evaluation of the veteran's disability.  
Therefore, the Board finds that an attempt must be made to 
obtain a copy of the pulmonary function testing and X-ray 
studies conducted in May 1999.  

The VA has a duty to assist the veteran in the development of 
a well grounded claim.  38 U.S.C.A. § 5107 (West 1991).  This 
includes obtaining all pertinent medical records.  Therefore, 
in order to assist the veteran in the development of his 
claim, the Board finds that this issue must be remanded to 
the RO for the following action:

1.  The RO should contact the doctor who 
conducted the May 1999 fee basis 
examination, David G. Dienhart, and 
request a copy of the spirometry testing 
and interpretation of the X-ray studies 
that were conducted in conjunction with 
the May 1999 examination.  After these 
records have been obtained, they should 
be associated with the claims folder.  If 
these records are unable to be obtained, 
the RO should schedule the veteran for an 
additional pulmonary examination, to 
include all pulmonary function testing 
necessary for the evaluation of his 
service connected history of pulmonary 
sarcoidosis with mild restrictive lung 
disease.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



